The Court,
Chirm an J.,
overruled the demurrer on this ground, and this was the only point in the case.
On the trial the plaintiff and defendant offered their resjDective proofs. Not a single exception was taken during the trial, and the only request to charge was that the plaintiff had made out no case, on the ground above referred to. This request was refused. The whole point in the case was therefore as described.
Yerdict for the plaintiff for $2,500.
Defendant afterward paid plaintiff $2,000 and costs rather than take his chance of reversing the judgment in the Supreme Court.